DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-15 is/are pending.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the Claim(s) at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or Claim(s) an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US10530912 in view of D'Orazio (Samsung shows off flexible OLED phone prototype, 2013) and gsmarena (Xiaomi announces new Mi Note phablet, Jan 2015). Although the Claim(s) at issue are not identical, they are not patentably distinct from each other because the limitations in claim 1 of the instant application are anticipated by the claimed limitations in claim 1 of U.S. Patent No. US10530912 in view of D'Orazio and gsmarena (see the 103 rejection to claim 1 below for details).

Instant application claim 1
Patent US10530912 claim 1
1. An electronic device comprising:

a front window forming at least part of a front surface of the electronic device, the front window comprising
            a top surface having a planar portion,
            a first bent portion, and
            a second bent portion,
            the first bent portion and the second bent portion being bent in opposite ends of the planar portion, and
	 a rear surface formed in a planar shape;

a flexible display module comprising
            a planar display portion visible via the planar portion of the front window,
            a first bent display portion visible via the first bent portion of the front window, and
            a second bent display portion visible via the second bent portion of the front window; and
a metal housing disposed along an outer periphery of the electronic device, the metal housing comprising
            a first side portion and a second side portion opposite the first side portion, an upper portion and a lower portion opposite the upper portion,
            the first side portion and the second side portion having a first height, and
            the upper portion and the lower portion having a second height greater than the first height,

wherein
            in a corner where the first side portion and the upper portion are interconnected, and
            in a corner where the first side portion and the lower portion are interconnected,
            a height of the first side portion gradually increases from the first height to the second height,

wherein first bent portion extends to the first side portion, and

wherein in the comer where the first side portion and the upper portion are interconnected, and in the comer where the first side portion and the lower portion are interconnected, the front window gradually decreases according to the increase of the height of the first side portion.
1. A portable communication device comprising: a glass cover forming at least part of a front surface of the portable communication device, the glass cover including a planar surface, a first curved surface extended from a first edge of the planar surface, and a second curved surface extended from a second edge of the planar surface opposite to the first edge; a flexible display device including a planar display area visible via the planar surface, a first curved display area visible via the first curved surface and a second curved display area visible via the second curved surface; and a metal side surface housing located between the glass cover and a rear side of the portable communication device, the metal side surface housing including a first side surface and a second side surface facing each other in a first direction and having a first height, and a third side surface and a fourth side surface facing each other in a second direction and having a second height greater than the first height, the second direction being perpendicular to the first direction, wherein a first end portion of the first side surface gradually changes from the first height to the second height, and a first edge portion of the first curved surface adjoined to the first end portion having a shape being conformed to the gradual change of the first end portion, and wherein a second end portion of the second side surface gradually changes from the first height to the second height, and a second edge portion of the second curved surface adjoined to the second end portion having a shape being conformed to the gradual change of the second end portion.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D'Orazio (Samsung shows off flexible OLED phone prototype, 2013) in view of gsmarena (Xiaomi announces new Mi Note phablet, Jan 2015).

Regarding claim 1, D'Orazio teaches an electronic device comprising:
a front window forming at least part of a front surface of the electronic device, the front window comprising
	a top surface having a planar portion,
(D'Orazio, photos, p1-2; flat surface on the top)
	a first bent portion, and
	a second bent portion,
	the first bent portion and the second bent portion being bent in opposite ends of the planar portion, and
(D'Orazio, photos, p1-2; both long side edges may be bent as a design choice and as a predictable practice; e.g., gsmarena teaches a bent screen around the edges (Mi Note photos, p1-2; “The front has a 2.5D glass with a gentle curve around the edges”, p2))
		a rear surface formed in a planar shape;
(D'Orazio, photo, p1, rear (back-side) surface is planar surface)
	a planar display portion visible via the planar portion of the front window,
	a first bent display portion visible via the first bent portion of the front window, and
	a second bent display portion visible via the second bent portion of the front window; and
(D'Orazio, photos, p1-2; following the discussion above, when both long side edges are bent, there will be three areas in the front screen: bent area in the side edge areas and a flat area in the center area; independent images/information may be displayed in these three areas)
	D'Orazio does not expressly disclose but gsmarena teaches:
a metal housing disposed along an outer periphery of the electronic device, the metal housing comprising
	a first side portion and a second side portion opposite the first side portion, an upper portion and a lower portion opposite the upper portion,
	the first side portion and the second side portion having a first height, and
	the upper portion and the lower portion having a second height greater than the first height,
wherein
	in a corner where the first side portion and the upper portion are interconnected, and
	in a corner where the first side portion and the lower portion are interconnected,
	a height of the first side portion gradually increases from the first height to the second height,
(gsmarena, photos, p1-2, “The sides of the Mi Note are made out of metal”, p2; photo, p1, the height of the side metal frame gradually increases from center part of the frame to a corner in all four corners; the housing frame of Mi Note (D'Orazio) may be made out of metal materials for more appealing appearance)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of gsmarena into the system or method of D'Orazio in order to make the phone appearance more appealing. The combination of D'Orazio and gsmarena also teaches other enhanced capabilities.
	The combination of D'Orazio and gsmarena further teaches:
wherein first bent portion extends to the first side portion, and
wherein in the comer where the first side portion and the upper portion are interconnected, and in the comer where the first side portion and the lower portion are interconnected, the front window gradually decreases according to the increase of the height of the first side portion.
(D'Orazio, photos, p1-2; following the discussion above, when both long side edges are bent, the front screen area gradually changes as a function of the long side frame height of the metal housing because the front screen is curved; apparently, when the side frame height is small, the front screen area is large; when the side frame height becomes higher, the front screen area becomes smaller)

Regarding claim 2, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1, wherein
in a corner where the second side portion and the upper portion are interconnected and
in a corner where the second side portion and the lower portion are interconnected,
a height of the second side portion gradually increases from the first height to the second height.
(D'Orazio, photos, p1-2; see comments on claim 1)

Regarding claim 3, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1, wherein the metal housing is a metal bezel.
(gsmarena, photos, p1-2)

Regarding claim 4, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 3, wherein the metal bezel is disposed to extend to at least a part of a rear surface of the electronic device, which is continuous to the outer periphery.
(gsmarena, photos, p1-2)

Regarding claim 5, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 3, wherein the metal bezel defines at least a part of a thickness of the electronic device along the outer periphery of the electronic device.
(gsmarena, photos, p1-2; D'Orazio, photos, p1-2)

Regarding claim 6, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 3, wherein the metal bezel is formed in a closed loop shape.
(gsmarena, photos, p1-2)

Regarding claim 7, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1,
wherein a first edge portion of the first bent portion adjoined to the comer where the first side portion and the upper portion are interconnected has a shape being conformed to the gradual change of the comer, and
wherein a second edge portion of the first bent portion adjoined to the corner where the first side portion and the lower portion are interconnected has a shape being conformed to the gradual change of the comer.
(D'Orazio, gsmarena, see comments on claim 1)

Regarding claim 8, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 2,
wherein a first edge portion of the second bent portion adjoined to the corner where the second side portion and the upper portion are interconnected has a shape being conformed to the gradual change of the comer, and
wherein a second edge portion of the second bent portion adjoined to the corner where the second side portion and the lower portion are interconnected has a shape being conformed to the gradual change of the corner.
(D'Orazio, gsmarena, see comments on claim 1)

Regarding claim 9, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1, wherein the first bent portion and the second bent portion of the front window are configured as a part of side surfaces of the electronic device together with the first side portion and the second side portion of the metal housing, respectively.
(D'Orazio, gsmarena, see comments on claim 1)

Regarding claim 10, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1, wherein the flexible display module has a shape corresponding to that of the front window.
(D'Orazio, photos, p1-2; curved display conformal to the outer curved screen)


Regarding claim 11, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1, further comprising a rear window forming a rear surface of the electronic device.
(gsmarena, photos, p1-2; curved back side)

Regarding claim 12, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 11, wherein the rear window comprises a central planar portion and first and second bent portions disposed on either side of the planar portion, respectively.
(D'Orazio, photos, p1-2; gsmarena, photos, p1-2; curved back side: flat center portion, curved side portions)

Regarding claim 13, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 11, wherein the front window is disposed on a front surface of the metal housing, and the rear window is disposed on the rear surface of the metal housing.
(D'Orazio, photos, p1-2; gsmarena, photos, p1-2)

Regarding claim 14, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1, further comprising at least one of a microphone device, a speaker device, an interface connector port, and an ear jack hole disposed in the lower portion of the metal housing.
(gsmarena, photos, p1-2; a connector port in the bottom of the phone; see detailed structure of the same Mi Note, e.g., in https://www.youtube.com/watch?v=-pboav4GXPQ at 0’42”)

Regarding claim 15, the combination of D'Orazio and gsmarena teaches its/their respective base claim(s).
The combination further teaches the electronic device of claim 1, further comprising at least one of a socket device, an infrared sensor module, and an auxiliary microphone device disposed in the upper portion of the metal housing.
(gsmarena, photos, p1-2; SIM card tray in the upper portion of the metal housing; see detailed structure of the same Mi Note, e.g., in https://www.youtube.com/watch?v=-pboav4GXPQ at 1’05”)


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/2022 has been entered.


Response to Arguments
Applicant's arguments filed on 2/28/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 5-12 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				5/7/2022